Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to Applicant's response filed under 37 C.F.R. § 1.111 in response to a Non-Final Office Action. Claims 1-2, 5-6, 8, 13, 15-16, and 18-19 have been amended; Claim 20 have been added; Claim 9 canceled. Claims 1-8 and 10-20 are subject to examination.
Acknowledgement is made to the Applicant’s amendment to claim 8 to obviate the previous objection. The previous objection to claim 8 is hereby withdrawn.

Allowable Subject Matter
Claim 1-8, 10-14 and 19 allowed.
Claim 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 06/30/2022, have been fully considered but they are not persuasive for the following reasons:

Applicant's Argument:
Applicant argues in substance that "In addition, amended independent claim 15 now recites ... In this connection, it is noted that this subject matter recited in amended claim 15 is based on the subject matter of (allowable) claim 18. And it is respectfully submitted that none of the cited references discloses or suggests these features of the present invention as recited in amended independent claim 15.."

Examiner's Response:
The Examiner respectfully disagrees. As a result of the amendment to the claims, the Examiner has reformatted the rejection. However, the Yang reference teaches the amended limitations:
"the receiver circuitry receives a second component including at least one data frame after receiving the first component, and 
the processing circuitry deletes at least a part of the data frame or data included in the first component based on information included in the second component."
The currently amended claim 15 merely includes deletion functionality and not claim 18 entirely. Previously objected claim 18 recites:
“The wireless communication apparatus of claim 15, further comprising
… 
wherein the first component and the instruction frame include a deletion instruction to delete at least 35a part of a data frame or data received by the receiver- 68 - circuitry in the past, and 
the processing circuitry deletes at least a part of the data frame or the data held in the memory, based on the deletion instruction.”

 The previously cited Yang reference teaches the amended deletion functionality. The Yang reference teaches in Par. 0242-0246 that a AP sends a buffer clearing indication to at least one second AP and the at least one second AP clears the buffered data. The buffer clearing indication carries identification information of the at least one second AP, identification information of at least one STA, and Identification information of at least one MSDU. Note that buffer clearing indication has similar frame structure as shown in Fig. 5 of Yang reference. The claims merely recites “deletes … based on information included in the second component”, therefore the examiner
contends that the buffer clearing indication, in fact be interpreted to be the second component. By this rationale, Yang teaches the amended limitations. See updated rejection below.

Regarding all other arguments presented by Applicant, the arguments are substantially the same as those which have already been addressed above and, in the interest of brevity, the Examiner directs Applicant to those responses above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 15-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over RYU et al. (RYU hereafter) (US 20210307099 A1) in view of  Yang et al. (Yang hereafter) (US 20210127290 A1).

Regarding claim 15, RYU teaches, A wireless communication apparatus comprising: 
receiver circuitry configured to (RYU; element “AP2” Fig. 24): 
receive a first component including data frames from a first wireless communication apparatus (RYU; an AP1 shares a data frame for joint transmission with an AP2 at T1 timing and then the AP1 and the AP2 transmit the data frame to a STA through joint transmission at T2 timing, Par. 0257; an aggregate MPDU (A-MPDU) transmitted from a MAC end, Par. 0167), and 
receive, from the first wireless communication apparatus, an instruction frame including an instruction to transmit a first data frame in the first component to a second wireless communication apparatus (RYU; the AP2 that has received the control frame for the joint transmission through Step5 transmits, to the STA1, the data frame previously received, Par. 0264-0265; packets whose reception has failed may be re-transmitted through joint transmission by repeating the processes from Step1 to Step7 during a separate TXOP, Par. 0267);  
transmitter circuitry configured to transmit the first data frame to the second wireless communication apparatus (RYU; Step6: the AP2 that has received the control frame for the joint transmission through Step5 transmits, to the STA1, the data frame previously received, Par. 0264-0265).
a memory configured to hold (RYU; data frame buffering, Par. 0214); and 
processing circuitry (RYU; element “AP2” Fig. 24), 
RYU fails to explicitly teach,
hold at least a data frame or data included in the first component;
Application Number: 17/016,919wherein: 
the receiver circuitry receives a second component including at least one data frame after receiving the first component, and 
the processing circuitry deletes at least a part of the data frame or data included in the first component based on information included in the second component.  
However, in the same field of endeavor, Yang teaches,
hold at least a data frame or data included in the first component (Yang; The first data unit identification information may be indicative of a data unit that needs to be buffered by the second AP, Par. 0144);
Application Number: 17/016,919wherein: 
the receiver circuitry receives a second component including at least one data frame after receiving the first component (Yang; AP may further send a buffer clearing indication to the at least one second AP, where the buffer clearing indication is used to instruct the at least one second AP to clear all or a part of the buffered data, Par. 0242), and 
the processing circuitry deletes at least a part of the data frame or data included in the first component based on information included in the second component (Yang; if AP 1 sends a buffer clearing indication carrying TID1 and MSDUs 1-4 to AP 2, AP 2 clears MSDUs 1-4 in TID1 sent by AP 1, Par. 0245). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of RYU to include the use of buffer clearing indication as taught by Yang in order to relieve pressure of the AP and prevent buffer overflow (Yang; Par. 0249).

Regarding claim 20, RYU teaches,  A method comprising: 
receiving a first component including data frames from a first wireless communication apparatus (RYU; an AP1 shares a data frame for joint transmission with an AP2 at T1 timing and then the AP1 and the AP2 transmit the data frame to a STA through joint transmission at T2 timing, Par. 0257; an aggregate MPDU (A-MPDU) transmitted from a MAC end, Par. 0167); 
receiving, from the first wireless communication apparatus, an instruction frame including an instruction to transmit a first data frame in the first component to a second wireless communication apparatus (RYU; the AP2 that has received the control frame for the joint transmission through Step5 transmits, to the STA1, the data frame previously received, Par. 0264-0265; packets whose reception has failed may be re-transmitted through joint transmission by repeating the processes from Step1 to Step7 during a separate TXOP, Par. 0267); 
transmitting the first data frame to the second wireless communication apparatus.
RYU fails to explicitly teach,
holding at least a data frame or data included in the first component; 
receiving a second component including at least one data frame after receiving the first component; and 
deleting at least a part of the data frame or data included in the first component based on information included in the second component.  
However, in the same field of endeavor, Yang teaches,
holding at least a data frame or data included in the first component (Yang; The first data unit identification information may be indicative of a data unit that needs to be buffered by the second AP, Par. 0144);
receiving a second component including at least one data frame after receiving the first component (Yang; the second AP may further send a buffer clearing indication to the at least one second AP, where the buffer clearing indication is used to instruct the at least one second AP to clear all or a part of the buffered data, Par. 0242), and 
deleting at least a part of the data frame or data included in the first component based on information included in the second component (Yang; if AP 1 sends a buffer clearing indication carrying TID1 and MSDUs 1-4 to AP 2, AP 2 clears MSDUs 1-4 in TID1 sent by AP 1, Par. 0245). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of RYU to include the use of buffer clearing indication as taught by Yang in order to relieve pressure of the AP and prevent buffer overflow (Yang; Par. 0249).

Regarding claim 16, RYU-Yang teaches, The wireless communication apparatus of claim 15, wherein a first time period in which the transmitter circuitry transmits the first data frame to the second wireless communication apparatus and a second time period in which the first wireless communication apparatus transmits the first data frame to the second wireless communication apparatus at least partially overlap each other (RYU; an AP1 shares a data frame for joint transmission with an AP2 at T1 timing and then the AP1 and the AP2 transmit the data frame to a STA through joint transmission at T2 timing, Par. 0257 [Note that both send at time T2]).  
  
Regarding claim 17, RYU-Yang teaches, The wireless communication apparatus of claim 15 respectively,
wherein the first component includes an instruction to hold the data frames included in the first component, regardless of a destination of the data frames (Yang; if a buffer indication sent by AP 1 to APs 2-5 includes MAC address information of APs 2-4, APs 2-4 buffer data sent by AP 1, Par. 0146 [Note that destination of data frame is an STA]). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN CHOWDHURY whose telephone number is (571)272-6419. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARMIN CHOWDHURY/Primary Examiner, Art Unit 2416